Title: To Thomas Jefferson from Cyrus Griffin, 2 November [1779]
From: Griffin, Cyrus
To: Jefferson, Thomas



Sir
Philadelphia Nov. 2nd. [1779]

My Colleague Mr. Mercer has charged himself with the naval Commissions mentioned a post ago in a letter from your excellency.
We have a report from the Eastward that a bloody Engagement has happend in English Channel, and that the admiral of his Britanic Majesty was met with sails and Colours flying; but we do not give the utmost credit to the Intelligence.
I have the honor to be, Sir, Your excellency’s most obedient and humble servant,

C. Griffin

